STABT, C. J.
I concur in the result, but not in the proposition that the test whether the whole of the land in question is the homestead of respondent is whether it is in the rural or urban portion of the city of St. Paul.
The statutory test, as repeatedly held by this court, is whether the tract is itself included within, and is a part of, that portion of the municipality which is either laid out or platted. Baldwin v. Robinson, 39 Minn. 244, 39 N. W. 321; Mintzer v. St. Paul, 45 Minn. 323, 47 N. W. 973. This construction has become a rule of property, and, whether it is right or wrong, it ought now to be followed. The decision of the court in the case at bar overrules these decisions, and substitutes a new and uncertain test for determining the area of the homestead in place of the statutory test. Who shall say whether a parcel of land within the platted portion of a municipality is rural or urban, and by what certain rule will he make answer? The terms are relative.
*30There has been no departure by the court from the Baldwin and Mintzer cases, except, possibly, in a single instance. In Heidel v. Benedict, 61 Minn. 172, 63 N. W. 490, and Ford v. Clement, 68 Minn. 484, 71 N. W. 672, the land in question in each case was itself within and a part of the plat. The suggested exception is the case of In re Smith, 51 Minn. 316, 53 N. W. 711, in which it was held that, where an addition was shown by the plat to have been divided into lots for rural purposes, the homestead limit was that fixed for rural, rather than for urban, districts. I concede that the logic of the Smith case is a departure from the Mintzer case, but there is no suggestion in the opinion in the Smith case of a purpose to overrule the Mintzer case, which is not even referred to, although cited by counsel.
I am for affirmance, upon the ground, which was the basis of the trial court’s decision, that this case is ruled by the Mintzer case.